Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	
The application has been amended as follows to correct spelling errors:
Please replace claim 1 with the following claim:
1.	(Currently Amended) A high efficiency hydrogen fueled thermodynamic fuel cell system for a high altitude aircraft, said system comprising:
an air inlet;
a fan downstream from air inlet;
a first air compressor fluidically coupled to said air inlet downstream from said fan, said first compressor adapted to compress inletted air into a fuel cell air pathway;
a second air compressor fluidically coupled to said first air compressor downstream from said first air compressor;
a third air compressor fluidically coupled to said second air compressor downstream from said second air compressor;
a liquid hydrogen reservoir;
a liquid hydrogen pump coupled to said liquid hydrogen reservoir, said pump adapted to pressurize liquid hydrogen through a hydrogen pathway;
a first heat exchanger adapted to cool air downstream of said first air compressor with inletted air downstream from said fan;
a second heat exchanger adapted to cool air downstream of said first compressor with hydrogen from said pump;
a third heat exchanger adapted to cool air downstream of said second air compressor with inletted air downstream from said fan;
a fourth heat exchanger adapted to cool air downstream of said second compressor with hydrogen from said pump downstream along said hydrogen pathway from said second heat exchanger;
a hydrogen expander along said hydrogen pathway downstream from said fourth heat exchanger, and
a fuel cell, said fuel cell fluidically coupled to said hydrogen pathway downstream of said hydrogen expander, said fuel cell fluidically coupled to said fuel cell air pathway downstream of said third compressor.





Please replace claim 1 with the following claim:

11. 	(Currently Amended) A vertical take-off and landing aircraft comprising:
a main vehicle body;
a right side wing, said right side wing coupled a right side of said main vehicle body;
one or more right side rotor assemblies, said one or more right side rotor assemblies comprising a propeller and a motor, wherein said one or more right side wing rotors are attached to said right side wing;
a right side wingtip rotor assembly, said right side wingtip rotor assembly comprising a propeller and a motor, where said right side wingtip rotor assembly is attached to the outboard tip of said right side wing;
a left side wing, said left side wing coupled a left side of said main vehicle body;
one or more left side rotor assemblies, said one or more left side rotor assemblies comprising a propeller and a motor, wherein said one or more left side wing rotors are attached to said left side wing;
a left side wingtip rotor assembly, said left side wingtip rotor assembly comprising a propeller and a motor, where said left side wingtip rotor assembly is attached to the outboard tip of said left side wing, wherein said right side rotor assemblies, said right side wingtip rotor assembly, said left side rotor assemblies, and said left side wingtip rotor assembly are attached by a deployment mechanism adapted to deploy said assemblies from a forward facing horizontal flight configuration to a vertical take-off configuration; and
high efficiency hydrogen fueled thermodynamic fuel cell system, said thermodynamic fuel cell system comprising:
an air inlet;
a fan downstream from air inlet;
a first air compressor fluidically coupled to said air inlet downstream from said fan, said first compressor adapted to compress inletted air into a fuel cell air pathway;
a second air compressor fluidically coupled to said first air compressor downstream from said first air compressor;
a third air compressor fluidically coupled to said second air compressor downstream from said second air compressor;
a liquid hydrogen reservoir;
a liquid hydrogen pump coupled to said liquid hydrogen reservoir, said pump adapted to pressurize liquid hydrogen through a hydrogen pathway;
a first heat exchanger adapted to cool air downstream of said first air compressor with inletted air downstream from said fan;
a second heat exchanger adapted to cool air downstream of said first compressor with hydrogen from said pump;
a third heat exchanger adapted to cool air downstream of said second air compressor with inletted air downstream from said fan;
a fourth heat exchanger adapted to cool air downstream of said second compressor with hydrogen from said pump downstream along said hydrogen pathway from said second heat exchanger;
a hydrogen expander along said hydrogen pathway downstream from said fourth heat exchanger, and
a fuel cell, said fuel cell fluidically coupled to said hydrogen pathway downstream of said hydrogen expander, said fuel cell fluidically coupled to said fuel cell air pathway downstream of said third compressor.


Allowable Claims
Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claims 1, 11, and 15.

	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722